UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4289


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN CHAMBERS, a/k/a BK, a/k/a Kaos,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cr-00331-WDQ-1)


Submitted:   December 7, 2012             Decided:   January 8, 2013


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Earnest, LAW OFFICE OF RON EARNEST, Takoma Park, Maryland,
for Appellant.   Michael Clayton Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin      Chambers      pled        guilty     pursuant         to    a    plea

agreement to one count of conspiracy to distribute controlled

substances,       in    violation     of    21     U.S.C.     §    846       (2006).      The

district     court     sentenced      him    to    188     months       of   imprisonment.

Chambers now appeals.             In accordance with Anders v. California,

386   U.S.    738      (1967),    Chambers’        attorney       has     filed     a   brief

certifying that there are no meritorious issues for appeal but

questioning the substantive reasonableness of Chambers’ sentence

and the knowing and voluntary nature of Chambers’ appeal waiver.

Chambers received notice of his right to file a supplemental pro

se brief, but has not done so.               Finding no error, we affirm.

             We     initially      conclude        that     we     need      not    consider

whether Chambers knowingly and voluntarily waived his right to

appeal.      The Government has not sought enforcement of the waiver

and this court declines to enforce appellate waiver provisions

sua sponte.       See generally United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).              Accordingly, the validity of Chambers’

waiver of his appellate is simply not pertinent to this appeal.

             We     review       Chambers’        sentence        for     reasonableness,

applying a “deferential abuse-of-discretion standard.”                              Gall v.

United States, 552 U.S. 38, 52 (2007).                       We begin by reviewing

the   sentence         for   significant          procedural        error,         including

improper      calculation        of   the        Guidelines       range,       failure    to

                                             2
consider sentencing factors under 18 U.S.C. § 3553(a) (2006),

sentencing       based    on    clearly    erroneous    facts,      or    failure      to

adequately explain the sentence imposed.                Id. at 51.         If we find

a     sentence    procedurally       reasonable,       we   then        consider     its

substantive reasonableness.               United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).                 Our examination of the record of

Chambers’ sentencing reveals no procedural infirmity.                          Further,

we     presume        Chambers’     within-Guidelines            sentence       to     be

substantively reasonable.             United States v. Powell, 650 F.3d

388,    395    (4th    Cir.),     cert.   denied,   132     S.    Ct.    350    (2011).

Chambers has failed to rebut this presumption and we have not

independently perceived any substantive error in its imposition.

Accordingly, we reject Chambers’ challenge to his sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm Chambers’ conviction and sentence.                              This

court requires counsel to inform Chambers, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Chambers requests that a petition be filed

but counsel believes such petition would be frivolous, counsel

may     move     in      this     court    for   leave      to      withdraw         from

representation.          Counsel’s motion must state that a copy thereof

was served on Chambers.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                           3
materials before this court and argument would not aid in the

decisional process.



                                                     AFFIRMED




                              4